Citation Nr: 0424996	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than January 6, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	K.A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1972 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination 
by the Togus, Maine, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2002, the appellant 
provided testimony at a video conference hearing before the 
undersigned.  A transcript of that video conference hearing 
is of record.  

The Board denied the present appeal in April 2003.  In that 
decision, the Board noted that it was "not disputed" that a 
reopened claim filed on January 6, 2000, was the basis upon 
which the grant of service connection for PTSD was based.  In 
the same decision, the Board also held that clear and 
unmistakable error (CUE) was not shown in an earlier March 
1980 rating action which had denied service connection for a 
psychiatric disability.  

Subsequently, an appeal was taken to the U. S. Court of 
Appeals for Veterans Claims (Court).  In November 2003, the 
parties filed a Joint Motion for Remand in which the appeal 
concerning the CUE issue was withdrawn, and joint arguments 
were advanced concerning the earlier effective date issue.  
By Order dated in December 2003, the Court granted the Joint 
Motion for Remand and vacated "that part of the BVA's [April 
2003] decision that denied an effective date earlier than 
January 6, 2000, for the grant of service connection for 
post-traumatic stress disorder...."  

In her August 2004 letter addressed to the Board, the 
appellant's attorney also appears to raise the additional 
issue of the appellant's entitlement to a disability rating 
for PTSD higher than 50 percent for the period from January 
2000 to April 2001.  This issue has not been developed for 
appellate consideration.  It is therefore referred to the RO 
for appropriate further action.  


REMAND

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The evidentiary record before the Board in April 2003 
included copies of VA outpatient treatment records pertaining 
to the appellant dating from December 1999 to April 2001.  
The treatment notes dated in December 1999 indicate that this 
was the appellant's first visit to the VA Mental Health 
Clinic (MHC).  

In the November 2003 Joint Motion for Remand, both parties 
agreed that the Board, "failed to discuss whether there was 
any evidence in the record which could be construed as an 
informal claim for service connection for PTSD prior to the 
January 6, 2000, application to reopen."  Neither party 
specifically pointed to any document in the record before the 
Board which would qualify as an informal claim, although the 
appellant's attorney has subsequently (and erroneously) 
argued that the record before the Board "did not contain 
[VA] treatment records for the period prior to April 2000."  

In any event, the record before the Board does not show that 
the veteran has been provided the notice required under the 
VCAA and the implementing regulations.  Accordingly, this 
appeal is remanded to the RO (via the Appeals Management 
Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking an earlier 
effective date for the grant of service 
connection for PTSD, to include notice 
that the appellant should inform the RO 
of the date of receipt of his informal 
claim and the basis for his belief that 
such date is the date of receipt of the 
informal claim.  He should also be 
requested to submit or identify any 
evidence that tends to substantiate his 
contention that an informal claim was 
received prior to January 6, 2000.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, and all VA medical records 
pertaining to VA psychiatric treatment of 
the appellant since service.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




